UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-4874


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NICOLAS MORALES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:07-cr-00960-HFF-13)


Submitted:   June 30, 2011                    Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Guy J. Vitetta, Charleston, South Carolina, for Appellant.
Leesa Washington, Assistant United States Attorney, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nicolas Morales pled guilty to Count 1 of the second

superseding indictment (sealed) to conspiracy to possess with

intent to distribute five kilograms or more of cocaine, fifty

grams or more of cocaine base, and 500 grams or more of mixture

or substance containing a detectable amount of methamphetamine.

He was sentenced to 120 months of imprisonment, the bottom of

his advisory Sentencing Guidelines range.                    On appeal counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting there are no meritorious grounds for appeal

but questioning whether the district court erred at sentencing

by   denying     his     objections     to       the   amount   of   drug     quantity

attributed     to    him   and   for    not      sentencing     Morales     under   the

“safety valve” provision of the Sentencing Guidelines.                        See U.S.

Sentencing Guidelines Manual (“USSG”) § 5C1.2 (2008).                          Morales

was informed of his right to file a pro se supplemental brief,

but did not do so.         For the reasons that follow, we affirm.

              This     court   reviews    a       sentence    for    reasonableness,

using an abuse of discretion standard of review.                     Gall v. United

States, 552 U.S. 38, 51 (2007).                  The first step in this review

requires the court to ensure that the district court committed

no significant procedural error.                   United States v. Evans, 526

F.3d   155,    161     (4th    Cir.    2008).          Procedural    errors    include

failing to calculate (or improperly calculating) the Guidelines

                                             2
range    or   failing   to    consider      the     18    U.S.C.    § 3553(a)    (2006)

factors.      United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009).        The    district       court        must    make   an     individualized

assessment based on the facts presented by applying the relevant

§ 3553(a) factors to the circumstances of the case.                          Gall, 552

U.S.     at   51.       The    court      then      considers        the   substantive

reasonableness of the sentence, taking into account the totality

of the circumstances.         Id.

              Here, we find no procedural or substantive error in

the district court’s sentence.                  Moreover, Morales’ objections to

the quantity of drugs for which he was found accountable at

sentencing fail to assist him on appeal, in any event, because

his     120-month    sentence       was     a     statutorily      mandated     minimum

sentence based on the amount of drugs involved in the conspiracy

to which he knowingly pled guilty.                      21 U.S.C.A. § 841(b)(1)(A)

(West 2000 & Supp. 2011).              Furthermore, Morales has failed to

overcome the presumption of correctness accorded on appeal to

his    properly     calculated     advisory        Sentencing      Guidelines   range.

Rita v. United States, 551 U.S. 338, 347 (2007).                           Finally, as

trial    counsel     noted    at    the   sentencing        hearing,       Morales   was

ineligible for the safety valve provision because he steadfastly

refused to cooperate with the Government as required for this

reduction under USSG § 5C1.2(a)(5).



                                            3
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore   affirm     Morales’    conviction      and   sentence.      This

court requires that counsel inform Morales, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If Morales requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Morales.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court     and   argument    would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                        4